                             IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                                        CRIMINAL MINUTES:                   Sentencing

USA v           CASSIDY JADE HORTON                                                     Date:           06/14/21

Case No.          CR-2-19-96(13)                           Time         5:11 p.m.             To 5:48 p.m.

                Honorable J. RONNIE GREER, U.S. District Judge, Presiding

       Kathy Hopson                            Karen Bradley
       Deputy Clerk                            Court Reporter
======================================================================
      Nikki Himebaugh                          Tom McCauley
     Defendant's Attorney                     Asst. U.S. Attorney

PROCEEDINGS:

Defendant exhibit 1 marked & admitted

Deft given opportunity to speak - accepts

Court Pronounces Judgment

It is the judgment of the Court on Count One that the defendant, Cassidy Jade Horton, is hereby committed to the custody of the
Bureau of Prisons to be imprisoned for a term of 46 months. This sentence shall run concurrently any sentence that may be imposed
in Unicoi County, Tennessee, General Sessions Court Docket Number 76556.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of four (4) years.

$100.00 Assessment - Fine is waived

CONDITIONS OF SUPERVISED RELEASE:

[X] 13 standard conditions           [X] no firearms , no ammunition, no destructive devices, or any other dangerous weapon
[X] no illegal drugs                 [X] cooperate w/the collection of DNA as directed
[X] participate in a drug and/or alcohol abuse treatment program as directed by USPO
[X] participate in a mental health program as directed by USPO
[X] You shall submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(1)),
other electronic communications or data storage devices or media,] or office, to a search conducted by a United States probation
officer or designee.
 [X] You shall not take any prescribed narcotic drug, or other controlled substance, without notifying the physician that you have a
 substance abuse problem and without obtaining permission from the probation officer.

RECOMMENDATIONS:

[X] that defendant be given credit for all time served
[X] receive whatever available substance abuse treatment from the Bureau of Prisons / receive a physical health evaluation and a
mental health evaluation and needed treatment while in the custody of the Bureau of Prisons / be afforded a full range of educational
and vocational programs offered by the Bureau of Prisons to the extent possible classes in culinary arts / designation to the BOP
federal facility in Alderson, WV
[X] Placed in custody of U.S. Marshal




    Case 2:19-cr-00096-JRG-CRW Document 963 Filed 06/14/21 Page 1 of 1 PageID #: 5319
